Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17€ has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 07 January 2021 has been entered. 

Status of Claims 
3. 	Claims 1-2, 4-17, and 20 are pending and under consideration for patentability; claims 3 and 18-19 have been canceled; and claims 1, 4, and 14 have been currently amended. 
Response to Arguments
4. 	Applicant’s arguments dated 07 January 2021, referred to herein as “the Arguments,” have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
The amendments to the claims have been addressed by the Examiner in the updated text below.
Regarding the reference of Wang, Applicant has argued that Wang’s patch does not transfer temperature data to the dock while the patch is docked in the docking station. Applicant further argues that Wang’s patch only transfers temperature data to the dock while the patch is undocked from the docking station.
 In response to Applicant’s arguments, the Examiner has introduced the new reference of Zhang below. Zhang reads more directly on the claimed subject matter as recited by Applicant.

Claim Rejections - 35 USC § 102
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1-2 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Zhang et al. (US 2018/0214028 A1).
Zhang teaches an apparatus ([abstract]) comprising:
 a housing having a top surface and a bottom surface (earpiece [0080-0081, FIG. 19-20]), the bottom surface configured to fit into a recess of a charging dock (earpiece 
an ambient light indicator system disposed within the housing and including one or more ambient light sources for projecting ambient light through the top surface of the housing while the apparatus is docked in the charging dock ([0023]); 
a temperature sensor disposed on the bottom surface (temperature sensor 1905 [0140, FIG. 19]); 
a charge circuit ([0104]) and one or more charge electrodes or contacts configured to charge the apparatus when the apparatus is docked in the recess of the charging dock ([0144]); 
an output port configured to transfer data to the docking station when the apparatus is docked (once the earpiece is connected to the dock, the earpiece transfers temperature measurements to the dock ([0029, 0147]);
 a printed circuit board disposed within the housing ([0139]) and including:
 one or more processors coupled to the temperature sensor ([0104, 0139]); 
memory storing computer-readable instructions that when executed by the one or more processors ([0029-0030]), cause the one or more processors to perform operations comprising: 
obtaining, by the one or more processors, a user's basal body temperature reading from the temperature sensor ([0064, 0093, 0096, FIG. 4]); 
storing, by the one or more processors, the user's basal body temperature reading in the memory ([0022, 0029, 0031]);

 transferring, by the one or more processors, the basal body temperature reading from the memory to the output port (the dock receives temperature data from the memory of the earpiece [0029, 0147]).
Regarding claim 2, Zhang teaches wherein at least a portion of the top or bottom surface is touch sensitive (the temperature sensor 1905 at the bottom of the earpiece is touch sensitive [FIG. 19, 0140], as the temperature sensor touches the user’s skin in order to generate the user’s body temperature data [0096]).

Claim Rejections - 35 USC § 103
7. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8. 	Claims 4-10, 12-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Barton-Sweeny (US 2016/0066894 A1). 
Regarding claim 4, Zhang teaches an apparatus comprising:
 a housing having a top surface and a bottom surface (base station 2200 [FIG. 22B, 0144]), the top surface having a recess for receiving a fertility awareness (FA) apparatus (the docking cradle 2210 receives the fertility device or earpiece 2201 [0018, 0144, FIG. 22B-22C]. The earpiece collects basal body temperature to help calculate fertility predictive information [0018]); 

a printed circuit board disposed within the housing (printed circuit board [0145]) and including: 
one or more processors coupled to the ambient light indicator system (base station which includes both a light indicator system and a microprocessor [0023-0024]); 
memory storing computer-readable instructions ([0029]) that when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
obtaining, by the one or more processors, one or more basal body temperature readings from an output port of the FA device ([0029]) and user input data from memory ([0034, 0180]); 
determining, by the one or more processors, fertility awareness information from the basal body temperature readings and the user input data ([0034, 0180]); 
Zhang does not explicitly teach responsive to the determining, commanding, by the one or more processors, the ambient light indicator system to activate or deactivate one or more ambient light sources in accordance with the fertility awareness information to indicate a fertility status.
The prior art by Barton-Sweeny is analogous to Zhang, as they both teach systems for determining a fertility status ([abstract]). 
Barton-Sweeny teaches responsive to the determining, commanding, by the one or more processors, the ambient light indicator system to activate or deactivate one or 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Zhang’s LEDs to indicate the fertility status, as taught by Barton-Sweeny. The benefit of this modification will provide an alternative alert system for indicating the user’s fertility status. 
 Regarding claim 5, Zhang teaches one or more audio loudspeakers ([0176, FIG. 15]); 
one or more microphones (a microphone is considered inherent as the device has a voice communication system [0169, 0176, FIG. 15]); and 
an audio subsystem coupled to the one or more processors, the one or more microphones and the one or more audio loudspeakers (an audio or speaker subsystem is coupled with the voice communication system which has contains the processor, audio, and microphone ([0176]).
Regarding claim 6, Zhang teaches a rechargeable battery for supplying power to at least the one or more processors (rechargeable battery [0104]); 
a charging circuit coupled to the rechargeable battery (battery recharging circuit [0104]); and
Barton-Sweeny teaches one or more photovoltaic cells coupled to the charging circuit (the rechargeable photovoltaic battery contains photovoltaic cells since a “battery is a collection of cells” [0046]).  

Regarding claim 7, Zhang teaches wherein the apparatus further comprise one or more inductive coils and the charging circuit is configured for inductive charging ([0016]).
Regarding claim 8, Zhang teaches wherein the memory includes instructions to instantiate a digital assistant on the apparatus for receiving voice commands and/or responding to spoken requests or questions (voice notification system and communication system for responding to a user request of health status [0169, 0174, 0176, FIG. 15]). Additionally, Barton Sweeny also teaches a digital assistant for receiving voice commands [0046]).
Regarding claim 9, Zhang teaches a touch-sensitive display configured to receive touch input ([0100]).
Regarding claim 10, Zhang teaches a wireless transceiver configured to transmit data to another device and to receive over-the-air (OTA) programming (communication of data from an online database or cloud server [0101-0102, 0178]. The device can also be controlled by the cloud / remote server [0181]); and
one or more physical ports for wired connection to one or more devices (wired communications systems [0101]).
Regarding claim 12, Zhang teaches wherein determining, by the one or more processors, the fertility awareness information further comprises: 

Regarding claim 13, Zhang teaches wherein the fertility awareness information indicates at least one of a time of maximum fertility or a time of minimum fertility (the screen displays the user’s predicted fertility levels [0180]). Barton-Sweeny also teaches an indicator for the level of fertility ([0050]).
Regarding claim 14, Zhang teaches a method comprising: 
obtaining, by a charging dock, basal body temperature readings of a user from a fertility awareness (FA) apparatus (the docking cradle 2210 receives  the fertility device or earpiece 2201 [0018, 0030, 0035, 0144, FIG. 22B-22C]. The earpiece collects basal body temperature to help calculate fertility predictive information [0018]); 
determining, by one or more processors of a charging dock, a fertility status of the user based on the basal body temperature readings and user input data ([0029, 0034, 0180]); and
activating, one or more ambient light sources having the selected one or more ambient light colors, wherein the ambient light colors are projected through a top surface of a housing of the FA apparatus while the FA apparatus is docked in the charging dock ([0023]). 
Zhang does not explicitly teach selecting, by the one or more processors and based on the determined fertility status, one or more ambient light colors.
The prior art by Barton-Sweeny is analogous to Zhang, as they both teach systems for determining a user’s fertility status ([abstract]). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Zhang’s LEDs to be an indicator of the user’s fertility status, as taught by Barton-Sweeny. The benefit of this modification will provide an alternative way to notify the user about their fertility status. 
Regarding claim 15, Zhang teaches wherein determining by the one or more processors, the fertility status of the user further comprises: 
applying a machine learning algorithm to at least one of a history of basal temperature readings or a history of user input data ([0171]). Additionally, Barton-Sweeny also teaches a machine learning algorithm based on user data ([0089-0090]).
Regarding claim 16, Zhang teaches wherein the fertility status of the user indicates at least one of a time of maximum fertility or a time of minimum fertility (the screen displays predicted fertility levels [0180]). Barton-Sweeny also teaches an indicator for predicted levels of fertility ([0050]).
Regarding claim 20, Barton-Sweeny teaches detecting the presence of a radio frequency identifier (RFID) reader ([0149]); 
responsive to the detecting, outputting the fertility status to the RFID reader (RFID reader used to transport information from the device 600 to the intermediary device 601, and transport to the external device 602, which translates the data and determines the official phase of fertility [0149]).

11 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Barton-Sweeny, further in view of Gilmour et al. (US 2010/0312137 A1). 
Regarding claim 11, Zhang in view of Barton-Sweeny suggests the apparatus of claim 4. Zhang and Barton-Sweeny do not explicitly teach wherein the user input data is encrypted. 
The prior art by Gilmour is analogous to Zhang, as they both teach fertility devices ([abstract]). 
Gilmour teaches wherein the user input data is encrypted (data encryption on the servers to protect user data. Only the case managers can access the server which contains the medical information on the patient [0160-0163]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the fertility device suggested by Zhang in view of Barton-Sweeny to contain encryption data, as taught by Gilmour. The benefit of adding Gilmour’s data encryption will allow for protection over the user’s information.  

10. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Barton-Sweeny, further in view of Shiraishi (US 2005/0027208 A1).
Regarding claim 17, Zhang in view of Barton-Sweeny suggests the method of claim 14. Zhang and Barton-Sweeny do not explicitly teach outputting, by the processor, a question based on the fertility status; 
receiving, by the processor, a response to the question; 
updating, by the processor, the fertility status; and 

The prior art by Shiraishi is analogous to Zhang, as they both teach fertility devices ([abstract]). 
Shiraishi teaches receiving, by the processor, a response to the question (menstrual cycle prediction unit [0080]); 
updating, by the processor, the fertility status (menstrual cycle prediction unit [0080]); and 
storing, by the processor, the updated fertility status (menstrual cycle prediction stored on the calendar 900 within the memory unit 104 [0080]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the fertility device suggested by Zhang in view of Barton-Sweeny with a question feedback system for updating the fertility status, as taught by Shiraishi. The benefit of adding Shiraishi’s question feedback system will allow for predicting the onset of a fertility phase. 

Statement on Communication via Internet
11. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        

/ANKIT D TEJANI/Primary Examiner, Art Unit 3792